internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 2-plr-109027-01 date date legend testator trust trustee daughter grandson granddaughter great granddaughter great granddaughter great granddaughter great grandson disinherited grandson court court state date date date plr-109027-01 date date date date date date date a b c d e f g h i j k l m n dear trustee we received a letter and subsequent correspondence from your representative plr-109027-01 submitted on your behalf requesting rulings regarding the continuing need to maintain the trust reserve fund and any generation-skipping_transfer_tax consequences under sec_2601 et seq of the internal_revenue_code resulting from reallocating the income paid into the trust reserve fund among the trust beneficiaries this letter responds to your request testator executed her will on date amended the will on date and died on date testator’s executrix offered the will for probate in court on date court ordered the establishment of trust for the benefit of daughter grandson granddaughter the issue of granddaughter and the issue of disinherited grandson testator appointed trustee as the sole trustee the trustee represents that no additions actual or constructive have been made to the trust since date grandson died without issue on date daughter died on date currently the trust income is distributed annually as follows a percent to the reserve fund b percent to granddaughter who takes because daughter is deceased a percent to granddaughter c percent to the blood issue of granddaughter great granddaughter and great grandson a percent to the living blood issue of disinherited grandson great granddaughter d percent divided equally between great granddaughter and granddaughter who take because grandson is deceased at the time of the testator’s death the trust owned several pieces of real_property comprising approximately e percent of the trust’s value in the exercise of its powers conferred by the trust the trustee has sold all but one of the pieces of real_property originally in the trust the remaining property has a current fair_market_value of approximately dollar_figuref the balance of the reserve fund was dollar_figureg and the value of the trust was dollar_figureh on date the trustee believes that the purpose of the reserve fund was to pay any extraordinary expenses related to the management of the real_property the terms of the trust require the trustee to maintain the a percent reserve fund as a separate_account until the trust terminates the trust does not indicate whether the reserve fund must continue to be held and increased if the trust no longer either holds any real_property or uses the reserve fund it is represented that the reserve fund has not been used in at least the last i years and that the trustee has concluded that it is no longer necessary to maintain the reserve fund the total residue section of the trust provides that the testator’s estate shall go to the trustee in trust as sole trustee for the following purposes to be administered according to the terms and provisions as set hereunder paragraph of the income section of the trust provides that a percent of the net_income ie total income less taxes and expenses applicable thereto shall be set_aside each month this accumulated income is to be used for unusual and unexpected operating_expenses or assessments not capital and the like deemed to be for the plr-109027-01 best interest of the trust by the trustee paragraph of the income section of the trust provides in part that b percent of the net_income ie total income received less taxes and expenses applicable thereto shall be paid over annually to daughter and in the event of the death of daughter prior to the termination of this trust the portion of net_income which would have gone to daughter had she lived to take shall go to granddaughter paragraph of the income section of the trust provides in part that a percent of the net_income ie total income received less taxes and expenses applicable thereto shall be paid over annually to granddaughter paragraph of the income section of the trust provides in part that c percent of the net_income ie total income received less taxes and expenses applicable thereto shall be paid over annually to the then living blood issue children of granddaughter on an equal basis paragraph of the income section of the trust provides in part that a percent of the net_income ie total income received less taxes and expenses applicable thereto shall be paid over annually to the then living blood issue children of disinherited grandson on an equal basis in the event of the death of either of disinherited grandson’s blood issue children the share such deceased child would have taken had he or she lived to take shall go by way of representation to the then living blood issue of such child and if there be no blood issue of such deceased child to take then this share shall go to his or her then living surviving brother s or sister s or their issue by way of representation paragraph of the income section of the trust provides in part that d percent of the net_income ie total income received less taxes and expenses applicable thereto shall be paid over annually to grandson upon the death of grandson prior to the termination of this trust the portion of net_income which would have gone to grandson had he lived shall be disposed of in the following manner this share d percent of the net_income shall be divided into two equal parts one part shall go to the adopted daughter of grandson the other part shall go to the blood issue of grandson by way of representation and if there be no blood issue of grandson to take then this part shall go to granddaughter if living and if not living then to her blood issue by way of representation the income section of the trust further provides that this trust is to terminate in any event not later than twenty years after the death of the last survivor of the following persons living at the date of testator’s death daughter grandson granddaughter great granddaughter great granddaughter great grandson any other blood issue children of granddaughter not herein named then living and any blood issue children of great granddaughter not herein named then living otherwise the maximum life of this trust is forty years at the expiration of the life of this plr-109027-01 trust the corpus and any undistributed_income including the a percent reserve fund set out in paragraph of the income section shall be distributed and paid out as follows a c percent to granddaughter b n percent to the blood issue children of granddaughter c a percent to the living blood issue children of disinherited grandson d m percent to grandson on date trustee filed a petition in court requesting that court under the provisions of state probate code construe the trust in order to clarify the terms of the trust modify the trust to eliminate the requirement for the annual funding of a reserve fund and allow the trustee to add to the remaining trust corpus the income accumulated in the reserve fund in particular trustee requested court to revoke paragraph of the income section of trust in its entirety and all subsequent references thereto under the distributive provisions that follow and authorize and direct the trustee to add to the trust principal the reserve balance now on hand and to pay therefrom to the income beneficiaries as part of the income distributions under the trust all future income derived from the principal in the same proportion to one another as set forth in trust by court orders on date and date retroactive to date court ordered that trustee be relieved from the trust requirement to fund the annual reserve fund that trustee be authorized to add the existing reserve fund to trust principal and to pay therefrom to the income beneficiaries as part of the income distributions under trust all future income derived from said principal in the same proportion to one another as set forth in trust and that court 2's order would be operative only upon the issuance of a letter or other document by the irs approving the changes effective in court 2's order as not affecting the exempt status of the trust for gst tax purposes under court 2's order the annual income that otherwise would have gone to reserve fund is to be paid to the income beneficiaries in the same proportion as the income they currently receive the percentages of trust net_income that beneficiaries would receive after the modifications is as follows j percent to granddaughter who takes because daughter is deceased k percent to granddaughter l percent to the blood issue of granddaughter great granddaughter and great grandson k percent to the living blood issue of disinherited grandson great granddaughter m percent divided equally between great granddaughter and granddaughter who take because grandson is deceased the percentage of trust corpus that each beneficiary will receive at the trust’s termination will remain unchanged upon trust’s termination the accumulated income will be added to the corpus and the entire amount of the trust will be distributed as follows c percent to granddaughter n percent to the blood issue of granddaughter great granddaughter and great grandson a percent to the living blood issue of disinherited grandson great granddaughter m percent divided equally between great granddaughter and granddaughter who take because grandson is deceased plr-109027-01 you have requested the following rulings adding the accumulated reserve fund income to the trust corpus will not constitute an addition to the trust and reallocating the payment of a percent of net_income paid to the reserve fund among the various beneficiaries is not a type of modification which will cause the trust to lose its exemption from the gst tax sec_2601 imposes a tax on every generation-skipping_transfer gst within the meaning of subchapter_b sec_2602 provides that the amount of the gst tax imposed by sec_2601 is the taxable_amount multiplied by the applicable_rate sec_2611 provides that the term generation-skipping_transfer gst means-- a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that for purposes of chapter the term direct_skip means a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 provides that the term skip_person means- a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor or a trust- a if all interests in the trust are held by skip persons or b if- i there is no person holding an interest in the trust and ii at no time after the transfer may a distribution including distributions on termination be made from the trust to a non-skip_person sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that except as otherwise provided in sec_26 the provisions of chapter of the internal_revenue_code_of_1986 code apply to any generation-skipping_transfer as defined in sec_2611 made after date sec_26_2601-1 provides that the tax does not apply to any generation- skipping transfer under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the preceding sentence does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date see sec_26_2601-1 for rules for determining the portion of the trust that is subject_to the provisions of chapter sec_26_2601-1 provides that except as provided in sec_26_2601-1 property includible in the gross_estate under sec_2038 or c property includible in the gross_estate under sec_2042 any trust in existence on date is considered an irrevocable_trust plr-109027-01 sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust which is excluded from chapter by sec_26_2601-1 a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter sec_26_2601-1 provides that except to the extent that the provisions of sec_26_2601-1 and v allocate subsequent appreciation and accumulated income between the original trust and additions thereto appreciation in the value of the trust and undistributed_income added thereto are not considered an addition to the principal of a_trust sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 b or b will not cause the trust to lose its exempt status the rules of sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes they do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 of the code sec_26_2601-1 provides that a judicial construction of a governing instrument to resolve an ambiguity in the terms of the instrument or to correct a scrivener's error will not cause an exempt trust to be subject_to the provisions of chapter if-- the judicial action involves a bona_fide issue and the construction is consistent with applicable state law that would be applied by the highest court of the state sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c of this subsection by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter but only if-- the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of a generation-skipping_trust that is otherwise exempt under sec_26_2601-1 will not result in a loss of its exempt or grandfathered status if the trust meets the requirements of sec_26_2601-1 based on the information submitted the representations made and the court orders of date and date we conclude that if no additions actual or constructive have been made to trust after date the gst tax does not apply to plr-109027-01 trust because trust was an irrevocable_trust on date within the meaning of sec_26_2601-1 and meets the requirements of sec_26_2601-1 we also conclude that combining the accumulated reserve fund income with the trust corpus will not constitute an addition to the trust and the reallocation of the a percent of net_income paid to the reserve fund among the various beneficiaries is not a type of modification which will cause the trust to lose its exemption from the gst tax except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions or any other provision of the code this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to trustee’s authorized representative sincerely christine e ellison branch chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
